DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-13 are pending, claims 5 and 7 are withdrawn, and claim 1 is new. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
 Election/Restrictions
Claims 5 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/19/2019. Applicants previous arguments towards traversal were addressed in the office action mailed 01/08/2020 and no new arguments have been presented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabre (U.S. 2010/0230118) in view of Camillo (Fastening: Coiled Pins for Assembly).
With respect to claims 1 and 13, Fabre discloses a device (figure 2a, #1) for dispensing a pressurized material (figure 2a, material #14), the device comprising a first end wall (figures 2a/2b, the end wall at #3, where#10 is), a second end wall (figure 2a, the end wall denoted at #4 where#16is) provided
with an outlet port (figure 2a, outlet at #16), and a body (figure 2a, the body of #2) extending axially between the first end wall and the second end wall (figure 2a, along the axis along the length of the body #2), the body defining a pressurizing chamber (figure 2a, "A") containing a gas generator (figure 2a, gas generator#7) fastened to the first end wall (figure 2a, end wall at #2, paragraph 0124, as its affixed at the end noted as the first end wall), and a tank (figure 2a-2b, the tank noted at "B" containing fluid #14) for containing the material that is to be delivered and that is defined by the second end wall (figure 2a, B defined at one end by end wall #4), the device further comprising a piston (figure 2a, #5) configured to move inside the body (paragraph 0160, as the piston slides longitudinally in the body), the piston separating the pressurizing chamber from the tank(figure 2a, separating A from B), the gas generator being configured so that when it the gas generator is triggered it the gas generator causes the device to pass from a material-storage (seen in figure 6b), first configuration (the configuration wherein the device is stored and gas has not been applied to the piston to move it, paragraph 0145) to an end-of-material-dispensing (figure 6c), second configuration (the configuration where the gas has been applied and has moved the fluid has been ejected, paragraph0146),
wherein, in the first configuration, the piston is held in position in the body by an elastically deformable holder element (figure 2a and 6a, #13) extending axially (figures 2a and 6a, noting that it is a combination of the spring holding it in place and the pressure of the fluid in B pressing it against the 
the gas generator is configured so that when triggered it the gas generator exerts a force on the piston (paragraph 0145) that opposes the holding force (paragraph 0145, figures 6b to 6c, allowing the piston #5 to be moved by exerting its force opposite that of the force of the fluid as it has compressed #13) so as to enable the piston to move by releasing the first end wall and thus causing the device to pass from the first configuration to the second configuration (paragraphs0144-0145, moving from 6b to 6c), 
wherein the holding force is directed towards the fist end wall (where the holder element, #13, is a spring, and when compressed exerts forces in both directions against both elements compressing it, thus exerting a holding force directed towards the first end wall (as well as the piston)) (with respect to claim 13) wherein the holding force acts on the piston on in a direction towards the first end wall (as the holding force of the spring acts on both the piston and the first end wall, the holding force is thus acting/directed towards both as the spring when compressed acts on both ends). However, Fabre fails to disclose the holder element generates a holding force on the piston holding it stationary relative to the first end wall.
Camillo discloses coiled spring pins (understood as being split tubes), stating under Features and Benefits that such coiled pins allow for reusability as they pin expands to its original diameter and can 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the springs as disclosed by Camillo to be used instead of the springs of Fabre. The substitution of one known element, such as the spring, as suggested by Fabre in paragraph 0144 for another type of spring such as the spring of Camillo, for improving the springs durability while still resulting in a cheap and easy to install spring that would be able to be compressed down when pressed between two objects when put under pressure and then be able to depress and returns to its original diameter. Such a combination would utilize coiled springs to connect the outer casing of gas generator with the piston replacing the spring, allowing for the two to be held in place by the force of the fluid pressing the piston towards the gas generator while allowing the piston to move away and be released when an opposite force depresses the spring. Noting that the claimed holding force is done by Camillo's spring, as it is pressed against both the piston and the first end wall when compressed, and when the gas is applied to the area between then first wall and the piston and the area expands the spring releases from the piston allowing it to move (as is done with Fabre's spring, but with the additional contact of the spring with the piston instead of just pressing opposite the force of the fluid in the container). Furthermore, since the spring of Fabre is being replaced by that of Camillo, said spring of Camillo is still deforming between two elements and would still act on both the piston and first wall exerting a force on each (or rather in the direction of each).
With respect to claim 2, Fabre discloses in the first configuration (figure 6b), the piston (figure 6b, #5) has a housing (figures 2a and 6a-6b, the interior of #5 which holds #13 inside of it) cooperating with the holder element (figure 2a and 6a-6b, #13), the clamping force being exerted in said 
With respect to claim 3, Fabre in view of Camillo discloses the holder element is a split tube (understood also as being a coiled pin, coiled spring pins, and spring pins). As Camillo discloses in the rejection of claim 1, coiled spring pins (understood as being split tubes).
With respect to claim 4, Fabre discloses the device is in the first configuration (figure 6b), a first portion of the holder element is fastened directly to the gas generator (figure 2a, where #13 is fastened on the outer housing of #7, noting that the outer housing of #13 is considered part of #7) and a second portion of the holder element is fastened directly to the piston (figure 6b, paragraph 0145, fastened with the compression force to the piston #5).
With respect to claim 6, Fabre discloses the piston (figure 2a and 6a-6c, #5) includes a pressure application portion (figures 2a, the side of 5 at 5b, as it faces B) extending transversely relative to the axis (figure 2a, as the face of 5 at 5b, is traverse the central axis) of the body (figure 2a, #2), the housing (figure 2a, the housing of #5) being present in said pressure application portion (figure 2a, as the housing is formed with the pressure application portion 5b, being the outer wall between it and the area of "B").
With respect to claim 8, Fabre discloses a holder element (figure 2a, #13) and that is around the axis (the central axis) of the body (figure 2b, #2), but fails to disclose a plurality of holder elements distributed around the axis of the body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple holder elements (springs) about the central axis of the body in the system of Fabre, as increasing the number of springs would further increase the compression force and the devices ability and ease to move from the position of figure 6b to that of 
With respect to claim 9, Fabre discloses an extinguisher including a device (figure 2a) for dispensing a pressurized material according to claim 1 (see rejection of claim 1), the tank (figure 2a, "B") of said device containing an extinguishing agent (paragraph0002).
With respect to claim 10, Fabre as modified discloses the holding force exerted by the holder element is a friction force (as modified by Camillo, the force that holds the piston is both the force of
the spring on one side and the fluid on the other side, as well as a radial force exerted by the spring into the recess of the piston which it communicates).
With respect to claim 11, Fabre as modified discloses the holder element (figure 2a, #13, replaced by the spring of Camilla) remains positioned between the first end wall (figures 2a/2b, the end wall at #3, where #10 is) and the piston (figure 2, #5) in said first and second configurations (figures 6a-6c, discloses the holder element #13 is always between the end wall #3 and that of the piston #5).
With respect to claim 12, Fabre as modified discloses the holder element (figure 2a, #13, which is replaced by the spring of Camillo) is positioned between the first end wall piston (figures 2a/2b, the end wall at #3, where#10 is) and the piston (figure 2a, #5) when the holder element provides said holding force in said first configuration (figure 6b, and as modified by Camilla).
Response to Arguments/Amendments
	The Amendment filed 02/11/2021 has been entered. Currently claims 1-13 are pending, claims 5 and 7 are withdrawn, and claim 1 is new.  Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (11/12/2020). 
02/11/2021 have been fully considered but they are not persuasive. Applicants first argument is that the piston 5 is not held in position by the spring as recited in claim 1. Examiner respectfully disagrees, when the system is not in use the spring holds the piston in place as the spring is compressed against what is the first end wall, as there are no other forces acting on the system when it is essentially stored the spring is pressing the piston opposite the force of fluid in the container and holds it in position until the device is used/activated. The applicant argues that the spring must be able to allow for movement of the piston, citing paragraph 0147, the claims do not limit themselves that the spring cannot allow for movement, as paragraphs0145 and 0147, disclose the spring moving when the device is being used, but that does not mean that in the stored configuration the piston is not held in position by the spring when the devices is not in use (the springs force exerted on 5 is in contrast to the force of fluid in B, as these are the two forces acting on B keeping it in place as it is stored). Applicant illustrates both figures 6A and 6B to show that the piston is not held in place, however, these are both different holdings of 5 inside of 2, where figure 6b is in case of high temperatures the fluid has bulk expansion and then exerts pressure on the separating means (piston) 5 which moves it towards 3, this instance yes the piston is moving, but figure 6A still clearly discloses the normal storage of the device when no high temperatures are present (see paragraphs 0144-0145). Examiner does agree with the applicant that as temperature changes the piston shifts in the device as the fluid expands and the spring is further compressed, but this does not overcome instances such as figure 6a, when there is no presence of high temperatures. Applicant has not claimed that the piston never moves and remains held in position regardless of temperature change. Applicant further argues that the spring does not act towards the first wall and that claim 1 requires the holding force to be directed towards the first wall, and to hold the piston stationary relative to the first wall. It is unclear how Fabre does not disclose this, as the spring 13 is compressed both ends are applying a force to both the first end wall and that of piston, and while doing so hold he piston stationary (albeit when temperatures are not increasing) . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752